Citation Nr: 9901857	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-17 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from October 1983 to October 
1993.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana that denied service connection for low back 
disability.  


FINDING OF FACT

The veteran has not submitted competent medical evidence to 
demonstrate that current low back disability is causally 
related to his period of service.


CONCLUSION OF LAW

The veterans claim of entitlement to service connection for 
low back disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Pertinent Law and Regulations

A threshold inquiry for all claims of entitlement to service 
connection is whether the claim is well grounded.  
38 U.S.C.A. § 5107(a).  In well grounded cases, service 
connection may be granted for disability arising from disease 
or injury incurred in or aggravated by active service in the 
Armed Forces.  38 U.S.C.A. §§  1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  The United States Court of 
Veterans Appeals (Court) has held that there are three basic 
evidentiary requirements to establish a well grounded claim 
for service connection:  (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of an inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), affd sub nom. Epps 
v. Brown, 9 Vet. App. 341 (1996).

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was noted during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  

A well grounded claim is a meritorious claim, capable of 
standing on its own.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The claim need not be conclusive; however, the 
allegations must be supported by credible and competent 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The test is an objective one that explores the likelihood of 
prevailing on a claim under the relevant law and regulations.  
Tirpak at 611.  The Board notes that for the sole purpose of 
determining whether a case is well grounded, the 
corroborating evidence must be presumed to be true.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The nature of the veterans issue determines the quality and 
quantity of evidence necessary to satisfy the statutory 
burden of establishing a well grounded claim. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  If the determinative issue 
is factual in nature, such as whether a particular injury 
occurred during service, lay testimony will suffice to 
establish a well grounded claim as long as the other elements 
are satisfied.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  If the issue is one that involves medical etiology 
(such as the nexus between current disability and an 
inservice injury or disease), medical diagnosis, or medical 
causation, the veteran must offer competent medical evidence 
sufficient to support a plausible claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).


II. Background

A review of the record reveals that the veterans service 
medical records include an entrance examination conducted in 
March 1983 that was negative for complaints, findings, or 
diagnosis pertinent to a low back disability.  Further, a 
periodic non-flying examination in May 1988 also did not 
reveal any notations or findings related to the veterans 
current low back disability.  During his separation 
examination, the veteran reported that he had been 
experiencing lower back pain since 1991 due to lifting 
weights, and that he wore a back brace for support.  
Otherwise, the veterans service medical records are silent 
as to treatment or diagnosis related to any back disability.

The veteran filed his initial claim for compensation benefits 
for a back disability in April 1996.  

The veteran underwent a VA examination in June 1996 for 
complaints of low back pain.  The examiner recited the 
veterans history with respect to his weight lifting in 
service in 1987 that caused his lower back problems.  The 
veteran reported that at that time he was treated with 
Motrin, but no X-rays were taken.  Further, the veteran 
reported that his pain is most severe when he has been 
standing for long periods of time, or when he has been 
sitting in a car for more than one hour.  Upon evaluation of 
the back, the examiner stated that the veterans gait was 
heel-to-toe and that he could walk fairly well.  Further, the 
veteran showed forward flexion in both sitting and standing 
positions in excess of 90 degrees, with extension greater 
than 20 degrees.  Also, rotation to the left and right 
measured at 90 degrees, and sitting, standing, and bending 
was greater than 15 degrees.  Straight leg raising was noted 
to 90 degrees, abduction of the hips was 35 degrees with good 
adductive strength.  Deep tendon reflexes were intact and 
equal bilaterally.  A follow-up x-ray study was conducted 
contemporaneously and revealed a normal lumbosacral spine.  
The pertinent impression was myofascial syndrome of the 
lumbosacral spine.  

A magnetic resonance imaging (MRI) was done in October 1997 
in comparison to the June 1996 x-ray study.  Upon 
examination, the examiner stated that slight heterogenous 
signal intensity was noted diffusely throughout the vertebral 
bodies on the T1 sequence, and noted that such findings was 
likely to be likely artifactual.  There was a suggestion of a 
lipoma within the inferior aspect of the L1.  The examiner 
stated that in general, the intervertebral discs were well 
hydrated.  The conus medullaris was noted as lying opposite 
the inferior aspect of T12.  Visualized portions of the 
T12/L1 level demonstrated no encroachment upon the thecal sac 
and patent neural foramina bilaterally.  Visualized portions 
of the L1/2, L2/3, L3/4 levels demonstrated no encroachment 
upon the thecal sac and patent neural foramina bilaterally.  
As to the L4/5 level, the examiner stated that there was no 
encroachment upon the thecal sac, right neural foramen was 
wide patent, and there was a moderate far left lateral disc 
protrusion that moderately encroached upon the left neural 
foramen and did lie in close association with the exiting 
nerve root.  The L5/S1 level demonstrated no encroachment 
upon the thecal sac and patent neural foramina bilaterally. 
The diagnostic impression was moderate far left lateral disc 
protrusion at the L4/5 level moderately encroaching upon the 
neural foramen and lying close to the exiting nerve root.  

VA outpatient records for treatment rendered in January 1998 
noted the veterans reported history of lower back pain since 
the 1980s due to weight lifting in service.  The veteran 
reported that his back disability did not interfere with his 
school, but that he had difficulty working at the maintenance 
job.  The results from the MRI examination were noted.  

During the veterans personal hearing conducted in May 1997, 
the veteran stated that he experienced a back injury in 
service while he was in a weight training program.  
Transcript (T.) at 1.  He reported that the incident occurred 
in 1991 while on active duty.  T. at 1.  When questioned as 
to whether he continues to experience back pain, the veteran 
stated that when he did a lot of physical work, the pain hits 
him in the lower back.  T. at 1.  When he gets out of bed the 
following morning, the veteran stated that his back is stiff.  
T. at 1.  Further, the veteran testified that he has not 
sought treatment for his back problems.  T. at 1.  As to his 
job, the veteran stated that he does physical labor, like 
cutting grass and shoveling snow.  T. at 2.  After he stops 
working, his back begins to bother him, even though he wears 
his back brace.  T. at 2.  The veteran stated that he bought 
his back brace on his own.  T. at 2.

The veteran further testified that long distance driving 
bothers his back, and that he wears his brace while driving 
for long distances.  T. at 2.  Also, when the veteran sits 
for a long period of time in a chair, he stated that his back 
begins to bother him.  T. at 2.  When asked about his weight 
lifting and inservice injury, the veteran stated that it 
occurred sometime around May or June of 1991.  T. at 3.  
Further, he stated that he lifted weights in the morning 
after he got off the midnight shift and that after that even 
when he lifted missiles, he felt pain.  T. at 4.  He stated 
that he would feel stiff afterward.  T. at 4.  The veteran 
also testified that he did not seek treatment in service 
because he was with the PRP program and it was too much 
trouble to try to get treated.  T. at 4.  During the military 
under OSHA training, the veteran stated that they were all 
issued back braces in 1989.  T. at 5.  However, it was after 
that time when the veteran stated that he hurt his back.  T. 
at 5.  He also reported that he used weight belts when he 
lifted weights to support the lower back.  T. at 5.  

The veteran stated that he has never been diagnosed with a 
back disability.  T. at 5.  However, he stated that he 
believes he has a back problem based on his experience with 
lifting heavy items, or when he sits for a long time.  T. at 
5.  The veteran stated that he would rather keep working and 
live with the pain, and that his back problem is not a 
disability.  T. at 5.  

III.	Analysis

The Board has considered the evidence of record and has found 
that the veteran has failed to submit competent evidence that 
tends to link any post-service low back disability to his 
period of service.  The veterans service medical records do 
not reflect any findings or diagnoses referable to low back 
problems during the period in which the veteran was in the 
military service.  As stated above, in order for the veteran 
to be entitled to service connection for his low back 
disability, he must submit competent evidence of a current 
disability causally related to an inservice incident or 
disease.  See Caluza at 506.  If the veteran fails to submit 
competent evidence otherwise, the burden to establish a well 
grounded claim necessarily will fail.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611.  The Board notes that in this particular 
case, the veteran has not met his statutory burden, because 
he has failed to show a medical nexus between any post-
service low back disability and an incident or disease 
coincident with service.  Id.

More specifically, the veterans service medical records 
include an enlistment examination conducted in March 1983 
that notes that the veteran was in good health, and that 
reflected no complaints or findings as to low back or back 
disability in general.  Further, the May 1988 periodic 
examination also did not reference any complaints or findings 
regarding any back injury or disability.  However, the Board 
notes that during the periodic non-fly separation 
examination dated in September 1993, the veteran reported 
that he wore a back brace, and that he had been experiencing 
lower back pain since 1991 as a result of lifting weights.  

Nonetheless, there are no objective findings upon examination 
showing a chronic back disability.  Furthermore, although the 
veteran reports that he reported a history of back pain at 
the time of his separation from service, there is no 
pertinent abnormality as to his back noted on examination.  
See Savage v. Gober, 10 Vet. App. 488, 495-97.  Additionally, 
even though the veteran contends that he sustained an injury 
of the low back while lifting weights during service, any 
findings related to a low back disability were not made until 
the October 1997 MRI, several years after service.  Thus, in 
this regard, there is no competent medical evidence that the 
veteran's claimed low back disability is related to his 
period of military service.

Furthermore, there is no evidence of record that the veteran 
is sufficiently skilled and trained so as to render a medical 
opinion as to diagnosis or etiology competent. Although the 
Board does give credence to the veterans contentions, as 
stated above, a lay person, such as this veteran, is not 
competent to offer a medical opinion.  Espiritu v. Derwinski, 
2 Vet. App. at 492.  Consequently, the veterans lay 
assertions concerning the origin of any current low back 
disability does not constitute evidence sufficient to render 
the claim well grounded.  This issue before the Board 
involves medical causation and a medical diagnosis; thus, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93.  Should the veteran not present competent medical 
evidence to demonstrate that his current back disability is 
causally related to service, he will fail to establish a well 
grounded claim.  Id.  

In light of the aforementioned reasons and analyses, the 
Board concludes that the veteran is this case has not 
established a well grounded claim.  Most notably, the veteran 
has failed to demonstrate any causal link between any post-
service low back disability and his period of service.  
Therefore, upon a review of the veterans entire record, the 
Board concludes that the veterans claim for service 
connection for a low back disability is not plausible within 
the meaning of applicable law.  38 U.S.C.A. § 5107.  As such, 
it cannot be considered well grounded and must be denied. 38 
U.S.C.A. § 5107; Murphy, 1 Vet. App. at 81.


ORDER

Entitlement to service connection for low back disability is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
